Exhibit 10.1

 

EXECUTION COPY

 

AGENCY AGREEMENT

 

This Agency Agreement (this “Agreement”) is made as of May 29, 2008, by and
between Linens Holding Co., a Delaware corporation, with a principal place of
business at 6 Brighton Road, Clifton, NJ, and its affiliated debtors and
debtors-in-possession (collectively, the “Merchant”) and a joint venture
comprised of Tiger Capital Group, LLC and SB Capital Group, LLC (the “Agent”).

 

RECITALS

 

WHEREAS, on May 2, 2008 (the “Petition Date”), each entity comprising Merchant
filed a voluntary petition for relief under Chapter 11 of Title 11, United
States Code, 11 U.S.C. §§ 101-1330 (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), Case
No. 08-10832 (CSS) (the “Bankruptcy Case”);

 

WHEREAS, the Merchant operates retail stores in the United States and desires
that the Agent act as the Merchant’s exclusive agent for the limited purposes
of: (a) selling all of the Merchandise (as hereinafter defined) located in
Merchant’s retail store location(s) identified on Exhibit 1A attached hereto
(each individually a “Store,” and collectively the “Stores”), and certain of the
Merchandise located at Merchant’s distribution centers that has been or will be
transferred by Merchant to the Stores, by means of a promotional, store closing,
or similar sale (as further described below, the “Sale”); and (b) disposing of
the Owned FF&E in the Stores; and

 

WHEREAS, Merchant and Agent have each complied with the applicable requirements
of the order of the Bankruptcy Court dated May 13, 2008 in respect of the
auction of the right to conduct the Sale (the “Auction Order”), and Merchant has
consented in writing to Agent’s joint venture and selected Agent as a “Stalking
Horse Bidder”.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Agent and the Merchant hereby
agree as follows:

 

Section 1.               Defined Terms.  The terms set forth below are defined
in the referenced sections of this Agreement:

 

Defined Term

 

Section Reference

 

 

 

Ad Hoc Noteholder Committee

 

Section 2.4(b)

Adjustment Amount

 

Section 3.3(a)

Agency Accounts

 

Section 7.2(a)

Agency Documents

 

Section 11.1(b)

Agent

 

Preamble

Agent Indemnified Parties

 

Section 13.1

 

1

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Agent’s Fee

 

Section 3.1(b)

Applicable Cost Value

 

Section 5.3(a)

Applicable General Laws

 

Section 2(c)

Approval Order

 

Section 2(b)

Auction Order

 

Recitals

Bankruptcy Case

 

Recitals

Bankruptcy Court

 

Recitals

Bankruptcy Code

 

Recitals, Section 2(c)

Beneficiaries

 

Section 3.4

Benefits Cap

 

Section 4.1(b)

Bidding Procedures

 

Section 15.11

Break-Up Fee

 

Section 15.12

Central Service Expenses

 

Section 4.1(i)

Cost File

 

Section 5.3(a)

Cost Factor

 

Section 11.1(m)

Cost Factor Threshold

 

Section 11.1(m)

Cost Value

 

Section 5.3(a)

Court

 

Section 2(b)

Defective Merchandise

 

Section 5.2(b)

Designated Deposit Accounts

 

Sections 7.2(b)

DIP Orders

 

Section 2.4(b)

Display Merchandise

 

Section 5.2(b)

Distribution Center Merchandise

 

Section 5.2(b)

Domestic Merchandise

 

Section 5.2(b)

Estimated Guaranteed Amount

 

Section 3.3(a)

Events of Default

 

Section 14

Excluded Benefits

 

Section 4.1(ii)

Excluded Defective Merchandise

 

Section 5.2(b)

Excluded Price Adjustments

 

Section 11.1(m)

Expenses

 

Section 4.1

FF&E

 

Section 5.2(a)

Final Inventory Report

 

Section 3.3(a)

GECC

 

Section 2(b)

Global Inventory Adjustment

 

Section 5.3(b)

Gross Rings

 

Section 6.3

Guaranteed Amount

 

Section 3.1(a)

Guaranty Percentage

 

Section 3.1(a)

Imported Merchandise

 

Section 5.2(b)

Indenture Trustee

 

Section 2.4(b)

Intercreditor Agreement

 

Section 2.4(b)

Interim DIP Order

 

Section 2.4(b)

Initial Guaranty Payment

 

Section 3.3(a)

Insurance Proceeds Threshold

 

Section 7.1

Interim Receipt Deadline

 

Section 5.3(a)

 

2

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Inventory Location

 

Section 5.1

Inventory Taking

 

Section 5.1(a)

Inventory-Taking Service

 

Section 5.1(a)

Inventory-Taking Instructions

 

Section 5.1(a)

Lenders

 

Section 2(b)

Lenders’ Designated Account

 

Section 3.3(a)

Letter of Credit

 

Section 3.4

Liquidation Sale Laws

 

Section 2(c)

Lowest Location Price

 

Section 11.1(m)

Merchandise

 

Section 5.2(a)

Merchandise Threshold

 

Section 3.1(c)

Merchant

 

Preamble

Merchant Consignment Goods

 

Sections 5.4

Minimum Overbid

 

Section 15.12

Noteholders

 

Section 2.4(b)

Notes

 

Section 2.4(b)

Occupancy Expenses

 

Section 4.1(iii)

On-Order Merchandise

 

Section 5.2

Owned FF&E

 

Section 15.9

Payment Date

 

Section 3.3(a)

Petition Date

 

Recitals, Section 2(b)

Proceeds

 

Section 7.1

Recovery Amount

 

Section 3.1(b)

Remaining DC Merchandise

 

Section 5.1(c)

Remaining DC Merchandise Count

 

Section 5.1(c)

Remaining Merchandise

 

Section 3.2(b)

Retail Price

 

Section 11.1(m)

Retained Employee

 

Section 9.1

Retention Bonuses

 

Section 9.4

Returned Defective Merchandise

 

Section 8.5

Returned Merchandise

 

Section 8.5

Returned Merchandise Log

 

Section 8.5

Sale

 

Recitals

Sale Commencement Date

 

Section 6.1

Sale Guidelines

 

Section 8.1

Sale Term

 

Section 6.1

Sale Termination Date

 

Section 6.1

Sales Taxes

 

Section 8.3

Sales Taxes Account

 

Section 8.3

Sharing Threshold

 

Section 3.1(b)

Shipping Variance

 

Section 5.1(c)

Shipping Variance Response

 

Section 5.1(c)

Store(s)

 

Recitals

Supplies

 

Section 8.4

 

3

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

WARN Act

 

Section 9.1

 

Section 2. Appointment of Agent/Liquidation Sale Laws/Approval Order. 
(a) Effective upon the entry of the Approval Order, the Merchant hereby appoints
the Agent, and the Agent hereby agrees to serve, as the Merchant’s exclusive
agent for the limited purpose of conducting the Sale at the Stores and disposing
of the Owned FF&E in the Stores in accordance with the terms and conditions of
this Agreement.

 

(b)           On the date that Merchant became a debtor and debtor in possession
(the “Petition Date”) under Chapter 11 of the Bankruptcy Code, Merchant filed an
expedited motion with the Bankruptcy Court, for entry of an order approving this
Agreement and authorizing Merchant and Agent to conduct the Sale in accordance
with the terms hereof (the “Approval Order”).  The Approval Order shall provide,
in a form reasonably satisfactory to the Merchant and Agent, inter alia, that
(i) this Agreement (and each of the transactions contemplated hereby) is
approved in its entirety; (ii) Merchant and Agent shall be authorized to
continue to take any and all actions as may be necessary or desirable to
implement this Agreement and each of the transactions contemplated hereby;
(iii) Agent shall be entitled to sell all Merchandise hereunder free and clear
of all liens, claims or encumbrances thereon, with any presently existing liens
encumbering all or any portion of the Merchandise or the Proceeds attaching only
to the Guaranteed Amount and other amounts to be received by Merchant under this
Agreement; (iv) Agent shall have the right to use the Stores and all related
Store services, furniture, fixtures, equipment and other assets of Merchant as
designated hereunder for the purpose of conducting the Sale, free of any
interference from any entity or person subject to compliance with the Sale
Guidelines and Approval Order with respect to the Assets; (v) Agent, as agent
for Merchant, is authorized to conduct, advertise, post signs and otherwise
promote the Sale as a “store closing,” “sale on everything,” “everything must
go,” or similar themed sale, in accordance with the Sale Guidelines (as the same
may be modified and approved by the Bankruptcy Court) and without compliance
with the Liquidation Sale Laws, subject to compliance with the Sale Guidelines
and Approval Order; provided, however, Agent shall not advertise the Sale as a
“going-out-of-business sale”; (vi) Agent shall be granted a limited license and
right to use until the Sale Termination Date the trade names, logos and customer
lists relating to and used in connection with the operation of the Stores,
solely for the purpose of advertising the Sale in accordance with the terms of
this Agreement; (vii) all newspapers and other advertising media in which the
Sale is advertised shall be directed to accept the Approval Order as binding and
to allow Merchant and Agent to consummate the transactions provided for in this
Agreement, including, without limitation, the conducting and advertising of the
Sale in the manner contemplated by this Agreement; (viii) all utilities,
landlords, creditors and all persons acting for or on their behalf shall not
interfere with or otherwise impede the conduct of the Sale, institute any action
in any court (other than in the Bankruptcy Court) or before any administrative
body which in any way directly or indirectly interferes with or obstructs or
otherwise impedes the conduct of the Sale; (ix) the Bankruptcy Court shall
retain jurisdiction over the parties to enforce this Agreement; (x) Agent shall
not be liable for any claims against the Merchant other than as expressly
provided for in this Agreement; (xi) to the extent the Agent is owed the
Adjustment Amount, and the Lenders received the Adjustment Amount, then the
Lenders shall promptly, upon the written request of

 

4

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

the Agent, disgorge and remit the Adjustment Amount to the Agent; and (xii)
Agent shall be granted a valid, binding, enforceable and perfected security
interest in the Merchandise and the Proceeds as provided for in Section 16
hereof.  Subject to the rights and limitations set forth in that certain
Intercreditor Agreement, dated February 14, 2006 (as amended by that certain
Joinder and Acknowledgement Agreement dated October 24, 2007, the “Intercreditor
Agreement”), and the interim order, dated May 2, 2008, authorizing Merchant to,
inter alia, obtain postpetition secured financing and use cash collateral (the
“Interim DIP Order”, and together with any subsequent or final order approving
same, the “DIP Order”), any Approval Order shall be in form and substance
reasonably acceptable to General Electric Capital Corporation (“GECC”), as agent
for itself and Merchant’s other secured lenders (collectively, the “Lenders”),
the Ad Hoc Committee (the “Ad Hoc Noteholder Committee”) of Holders (the
“Noteholders”) of Senior Floating Rate Notes due 2014 issued by Linens ‘n
Things, Inc. and Linens ‘n Things Center, Inc. (the “Notes”) and The Bank of New
York (the “Indenture Trustee”), as collateral agent and trustee under the
indenture, dated as of February 14, 2006, relating to the Notes.

 

(c)           Subject to entry of the Approval Order, Agent shall be authorized
to advertise the Sale as a “store closing,” “sale on everything,” “everything
must go,” or similar-themed sale, and the Approval Order shall provide that
Agent shall be required to comply with applicable federal, state and local laws,
regulations and ordinances, including, without limitation, all laws and
regulations relating to advertising, permitting, privacy, consumer protection,
occupational health and safety and the environment, together with all applicable
statutes, rules, regulations and orders of, and applicable restrictions imposed
by, governmental authorities (collectively, the “Applicable General Laws”),
other than all applicable laws, rules and regulations in respect of “going out
of business,” “store closing” or similar-themed sales (collectively, the
“Liquidation Sale Laws”), provided that such Sale is conducted in accordance
with the terms of this Agreement, the Sale Guidelines and Approval Order.

 

Section 3.                                            Consideration to Merchant
and Agent.

 

3.1           Payments to Merchant.

 

  (a)         As a guaranty of Agent’s performance hereunder, Agent guarantees
that Merchant shall receive (i) ninety-five and ninety six one-hundredths of one
percent  (95.96%) (the “Guaranty Percentage”) of the aggregate Cost Value of the
Merchandise included in the Sale (the “Guaranteed Amount”), which Guaranteed
Amount shall be paid at such time and in such manner as shall hereinafter be
provided.

 

(b)           To the extent that Proceeds exceed the sum of (x) the Guaranteed
Amount, (y) Expenses of the Sale and (z) five percent (5.0%) of the aggregate
Cost Value of the Merchandise included in the Sale (the “Agent’s Fee”) (the sum
of (x), (y) and (z), the “Sharing Threshold”), then all remaining Proceeds of
the Sale above the Sharing Threshold shall be shared fifty percent (50%) to
Merchant and fifty percent (50%) to Agent.  All amounts, if any, to be received
by Merchant from Proceeds in excess of the Sharing Threshold shall be referred
to as

 

5

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

the “Recovery Amount.”  Agent shall pay to Merchant the Guaranteed Amount and
the Recovery Amount, if any, in the manner and at the times specified in
Section 3.3 below.  The Guaranteed Amount and the Recovery Amount will be
calculated based upon the aggregate Cost Value of the Merchandise as determined
by (A) the final certified report of the Inventory Taking Service after
verification and reconciliation thereof by Agent and Merchant, (B) the aggregate
Cost Value of the Distribution Center Merchandise and On-Order Merchandise
included in the Sale, and (C) the aggregate Cost Value of the Merchandise
subject to Gross Rings, as adjusted for shrinkage per this Agreement.   To the
extent that Merchant is entitled to receive a Recovery Amount from Proceeds,
Agent shall pay such Recovery Amount as part of the Final Reconciliation under
Section 8.7, as soon as commercially reasonable after the Sale Termination Date.

 

(c)           The Guaranty Percentage has been fixed based upon the aggregate
Cost Value of the Merchandise, without taking into account the Global Inventory
Adjustment, being not less than $128,000,000 (the “Merchandise Threshold”).  To
the extent that the aggregate Cost Value of the Merchandise included in the
Sale, without taking into account the Global Inventory Adjustment, is less than
the Merchandise Threshold, the Guaranty Percentage shall be adjusted in
accordance with Exhibit 3.1(c) annexed hereto (in addition to any adjustment
applicable pursuant to section 11.1(m) hereof), as and where applicable.  In
lieu of the foregoing adjustment to the Guaranty Percentage, Merchant may, at
its election, transfer into the Stores additional goods acceptable to Agent with
respect to mix, balance, quality, pricing and margin, at Merchant’s expense, to
meet the minimum threshold (the “Transferred Goods”) which Transferred Goods
shall be included as Merchandise; provided however, within 48 hours of the
completion of the Inventory Taking in the Stores and the selection of the
Transferred Goods, Agent shall provide Merchant with  written notice designating
the Store locations to which Merchant shall ship such Transferred Goods. 
Irrespective of the achievement of the Merchandise Threshold, the Merchant may
also transfer such other finished goods inventory to the Stores as Agent shall
agree, and such inventory shall be deemed to be Transferred Goods for all
purposes of this Agreement.

 

3.2           Compensation to Agent.  Subject to entry of the Approval Order:

 

(a)           Agent shall receive, as its compensation for services rendered to
Merchant, the Agent’s Fee, plus all remaining Proceeds of the Sale after payment
of the Guaranteed Amount, Expenses of the Sale, the Recovery Amount, if any, and
all other amounts payable to Merchant from Proceeds hereunder.  Pursuant to
Section 15.9, the Agent shall also be entitled to receive a commission based on
the net proceeds of the sale of FF&E.

 

(b)           All Merchandise remaining at the Sale Termination Date (the
“Remaining Merchandise”) shall become the property of Agent, free and clear of
all liens, claims and encumbrances of any kind or nature, subject to Merchant’s
right to payment of the Recovery Amount, if any, and any other amount owing
hereunder, and the proceeds received by Agent from the disposition, in a
commercially reasonable manner, of such unsold Merchandise shall

 

6

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

constitute Proceeds hereunder.  Notwithstanding the foregoing, Agent shall
exercise commercially reasonable efforts to dispose of all of the Merchandise
during the Sale Term.

 

3.3           Time of Payments.

 

(a)           On the first business day following issuance of the Approval Order
(the “Payment Date”), Agent shall pay to Merchant an amount (the “Initial
Guaranty Payment”) equal to ninety percent (90%) of the product of (i) the
Guaranty Percentage and the estimated aggregate Cost Value of the Merchandise to
be included in the Sale as reflected on Merchant’s books and records on the last
business day immediately preceding the Sale Commencement Date (the “Estimated
Guaranteed Amount”) by wire transfer to the account designated by GECC prior to
the Payment Date (the “Lenders’ Designated Account).  The balance of the
Guaranteed Amount, if any, shall be paid by Agent by wire transfer to the
account designated by GECC on the earlier of (i) the second business day
following the issuance of the final report of the aggregate Cost Value of the
Merchandise included in the Sale by the Inventory Taking Service, after review,
reconciliation and verification thereof by Agent and Merchant in consultation
with Lenders, (the “Final Inventory Report”); provided, however, that Merchant
and Agent shall exercise reasonable best efforts to reconcile the Inventory
Taking within ten (10) days after its completion and (ii) the date that is
thirty (30) days after the Sale Commencement Date, in which case the payment
shall be of the undisputed balance of the Guaranteed Amount.  In the event that
the Final Inventory Report is issued after payment of the undisputed portion of
the Guaranteed Amount, or in the event that the Initial Guaranty Payment exceeds
the Guaranteed Amount, the Agent or Merchant, as the case may be, shall pay to
the Merchant or Agent, as the case may be, the amount (the “Adjustment Amount”)
by which the actual Guaranteed Amount exceeds or is less than the sum of the
Initial Guaranty Payment and the undisputed balance of the Guaranteed Amount
actually paid as set forth above, within three (3) business days after the Final
Inventory Report has been issued.   To the extent that Merchant is entitled to
receive a Recovery Amount from Proceeds, Agent shall pay such Recovery Amount as
part of the Final Reconciliation under Section 8.7, as soon as commercially
reasonable after the Sale Termination Date.  To the extent that the Agent is
owed the Adjustment Amount, and the Lenders received the Adjustment Amount, then
the Lenders shall promptly, upon the written request of Agent, disgorge and
remit the Adjustment Amount to Agent.

 

(b)           All amounts required to be paid by Agent or Merchant under any
provision of this Agreement shall be made by wire transfer of immediately
available funds which shall be wired by Agent or Merchant, as applicable, no
later as 2:00 p.m. (Eastern Time) on the date that such payment is due;
provided, however, that all of the information necessary to complete the wire
transfer has been received by Agent or Merchant, as applicable, by 10:00 a.m.
(Eastern Time) on the date that such payment is due.  In the event that the date
on which any such payment is due is not a business day, then such payment shall
be made by wire transfer on the next business day.

 

3.4           Security.  In order to secure the Agent’s obligations under this
Agreement, in respect of (x) the payment of the unpaid portion of the Guaranteed
Amount and (y) Expenses of

 

7

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

the Sale, on the Payment Date, Agent shall furnish Merchant an irrevocable
standby Letter(s) of Credit naming GECC and Merchant as co-beneficiaries (the
“Beneficiaries”) in the aggregate original face amount equal to the difference
between the Estimated Guaranteed Amount and the Initial Guaranty Payment, plus
three (3) weeks’ estimated Expenses that Merchant pays in the ordinary course,
which shall be substantially in the form of Exhibit 3.4 hereof (collectively,
the “Letter of Credit”).  The Letter of Credit shall have an expiration date of
no earlier than sixty days after the Sale Termination Date.  Unless the parties
shall have mutually agreed that they have completed the final reconciliation and
verification of the Final Inventory Report under this Agreement, then, at least
thirty (30) days prior to the initial or any subsequent expiration date, the
Beneficiaries shall receive an amendment to the Letter of Credit solely
extending (or further extending, as the case may be) the expiration date by at
least sixty (60) days.  If the Beneficiaries fail to receive such amendment to
the Letter of Credit no later than thirty (30) days before the expiration date,
then all amounts hereunder shall become immediately due and payable and the
Beneficiaries shall be permitted to draw under the Letter of Credit in payment
of amounts owed and the Beneficiaries shall hold the balance of the amount drawn
under the Letter of Credit as security for amounts that may become due and
payable to Merchant.  At Agent’s request, the Beneficiaries shall take all
actions reasonably required to reduce the amount available to be drawn under the
Letter of Credit by amounts credited against the Guaranteed Amount; provided,
however, that the Letter of Credit shall not be reduced below three (3) weeks of
estimated Expenses of the Sale.  In the event that Agent, after receipt of five
(5) days’ notice (which notice shall not be required if Agent or any member of
Agent shall be a debtor under title 11, United States Code), fails to pay the
Guaranteed Amount, or portion thereof, or any Expenses of the Sale when due,
GECC, individually, or the Beneficiaries, collectively, may draw on the Letter
of Credit in an amount equal to the unpaid, past due amount of the Guaranteed
Amount or Expenses that is not the subject of a reasonable dispute.

 

Section 4.               Expenses of the Sale.

 

4.1           Expenses.  Agent shall be unconditionally responsible for all
Expenses incurred in conducting the Sale during the Sale Term, which expenses
shall be paid by Agent in accordance with Section 4.2 below.  As used herein,
“Expenses” shall mean the Store-level operating expenses of the Sale which arise
during the Sale Term set forth below:

 


(A)           ALL PAYROLL AND COMMISSIONS, IF APPLICABLE, FOR ALL RETAINED
EMPLOYEES USED IN CONDUCTING THE SALE FOR ACTUAL DAYS/HOURS WORKED DURING THE
SALE TERM;


 


(B)           ANY AMOUNTS PAYABLE BY MERCHANT FOR BENEFITS FOR RETAINED
EMPLOYEES (INCLUDING FICA, UNEMPLOYMENT TAXES, WORKERS’ COMPENSATION AND
HEALTHCARE INSURANCE, AND VACATION BENEFITS THAT ACCRUE DURING THE SALE TERM,
BUT EXCLUDING EXCLUDED BENEFITS) FOR RETAINED EMPLOYEES USED IN THE SALE, IN AN
AMOUNT EQUAL TO 21.5% OF THE AGGREGATE BASE PAYROLL FOR ALL RETAINED EMPLOYEES
IN THE STORES (THE “BENEFITS CAP”);


 


(C)           COSTS OF ALL SECURITY IN THE STORES (TO THE EXTENT CUSTOMARILY
PROVIDED IN THE STORES) INCLUDING, WITHOUT LIMITATION, SECURITY SYSTEMS, COURIER
AND GUARD SERVICE, BUILDING ALARM


 

8

--------------------------------------------------------------------------------


 

EXECUTION COPY

 


SERVICE AND ALARM SERVICE MAINTENANCE;


 

(d)           50% of the fees and costs of the Inventory Taking Service to
conduct the Inventory Taking at the Stores; provided that Merchant shall be
responsible for the actual payroll and related costs for the Retained Employees
who work at a Store during the Inventory Taking at such Inventoried Location;

 

(e)           Retention Bonuses for Retained Employees, as provided for in
Section 9.4 below;

 

(f)            [intentionally omitted]

 

(g)           advertising and direct mailings relating to the Sale, and Store
interior and exterior signage and banners relating to the Sale;

 

(h)           local and long-distance telephone expenses incurred at the Stores;

 

(i)            credit card fees, chargebacks and discounts with respect to
Merchandise sold in the Sale;

 

(j)            bank service charges (for Store and corporate accounts), check
guarantee fees, and bad check expenses to the extent attributable to the Sale;

 

(k)           costs for additional Supplies used at the Stores;

 

(l)            all fees and charges required to comply with Applicable General
Laws in connection with the Sale;

 

(m)          Store cash theft and other store cash shortfalls in the registers;

 

(n)           any and all costs relating to the processing, transfer and
consolidation of Merchandise between and among the Stores, including delivery
and freight costs, it being understood that Agent shall be responsible for
coordinating such transfer of Merchandise;

 

(o)           housekeeping and cleaning expenses related to the Stores;

 

(p)           Store trash and snow removal;

 

(q)           on-site supervision of the Stores, including base fees and bonuses
of Agent’s field personnel, travel to and from the Stores and incidental
out-of-pocket and commercially reasonable travel expenses relating thereto;

 

(r)            postage, courier and overnight mail charges to and from or among
the Stores and central office to the extent relating to the Sale;

 

9

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

(s)           actual Occupancy Expenses for the Stores on a per location and per
diem basis in an amount equal to the per Store per diem amount set forth on
Exhibit 4.1(s) hereto;

 

(t)            Central Service Expenses equal to $20,000 per week;

 

(u)           Agent’s actual cost of capital (including Letter of Credit fees);
and

 

(v)           Agent’s reasonable out-of-pocket costs and expenses, including but
not limited to, legal fees and expenses, incurred in connection with the review
of data, preparation, negotiation and execution of this Agreement, the Approval
Order and any ancillary documents, in an amount not to exceed $275,000.

 

Notwithstanding anything herein to the contrary, to the extent that any Expense
listed in Section 4.1 is also included on Exhibit 4.1(s), then
Exhibit 4.1(s) shall control, and such Expenses shall not be double counted.

 

As used herein, the following terms have the following respective meanings:

 

(i)            “Central Service Expenses” means costs and expenses for
Merchant’s central administrative services necessary for the Sale, including,
but not limited to, MIS services, payroll processing, cash reconciliation,
inventory processing and handling and data processing and reporting.

 

(ii)           “Excluded Benefits” means benefits in excess of the Benefits Cap.

 

(iii)          “Occupancy Expenses” means base rent, percentage rent, HVAC,
utilities, CAM, storage costs, real estate and use taxes, merchant’s association
dues and expenses, , a pro rata portion of property insurance attributable to
the Merchandise subject to the Sale and a pro rata portion of comprehensive
public liability insurance attributable to the Stores personal property leases
(including, without limitation, point of sale equipment), cash register
maintenance, building maintenance and rental for furniture, fixtures and
equipment, all of the foregoing as categorized and reflected on
Exhibit 4.1(s) hereto.

 

“Expenses” shall not include: (i) Excluded Benefits; (ii) Central Service
Expenses, except as provided in Section 4.1(t); (iii) Distribution Center
Expenses; (iv) Occupancy Expenses (including any portion of the percentage rent
obligations allocable to the sale of Merchandise during the Sale under
applicable leases or occupancy agreements, except as provided in Section 4.1(s);
(v) expenses of the type set forth in 4.1(a) – (u) above to the extent the same
shall not have been approved in advance by Agent; and (vi) any other costs,
expenses or liabilities payable by Merchant not provided for herein.

 

4.2           Payment of Expenses.  Effective from and after entry of the
Approval Order:

 

10

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

(a)           Agent shall be responsible for the payment of all Expenses,
whether or not there are sufficient Proceeds collected to pay such Expenses
after the payment of the Guaranteed Amount.  All Expenses incurred during each
week of the Sale (i.e. Sunday through Saturday) shall be paid by Agent to or on
behalf of Merchant, or paid by Merchant and thereafter reimbursed by Agent as
provided for herein, immediately following the weekly Sale reconciliation by
Merchant and Agent pursuant to Section 8.7 below; provided, however, in the
event that the actual amount of an expense is unavailable on the date of the
reconciliation (such as payroll), Merchant and Agent shall agree to an estimate
of such amounts, which amounts will be reconciled once the actual amount of such
Expense becomes available.  Agent and/or Merchant may review or audit the
Expenses at any time.

 

(b)           Notwithstanding anything herein to the contrary, (i) to the extent
that Proceeds are insufficient, Merchant shall not be required to fund or
otherwise pay any Expenses of Sale and (ii) without limitation on Expenses that
may be funded in advance by Agent at Merchant’s reasonable request, to the
extent that Proceeds are insufficient, Agent shall fund, in advance, all payroll
and related expenses for Retained Employees at least two (2) business days prior
to the date that such payments are due by Merchant.

 

Section 5.               Inventory Valuation; Merchandise.

 

5.1           INVENTORY TAKING.

 

(A)           INVENTORY TAKING.  AS SOON AS PRACTICABLE FOLLOWING THE SALE
COMMENCEMENT DATE, BUT IN NO EVENT LATER THAN TWENTY-ONE (21) DAYS AFTER THE
SALE COMMENCEMENT DATE, MERCHANT AND AGENT SHALL CAUSE AN SKU INVENTORY TAKING
(THE “INVENTORY TAKING”) AT EACH OF THE STORES (THE “INVENTORY LOCATIONS”). 
MERCHANT AND AGENT SHALL JOINTLY EMPLOY A MUTUALLY ACCEPTABLE INDEPENDENT
INVENTORY TAKING SERVICE (THE “INVENTORY TAKING SERVICE”) TO CONDUCT THE
INVENTORY TAKING.  THE INVENTORY TAKING SHALL BE CONDUCTED IN ACCORDANCE WITH
THE PROCEDURES AND INSTRUCTIONS ATTACHED HERETO AS EXHIBIT 5.1(A)(I) (THE
“INVENTORY TAKING INSTRUCTIONS”).  AGENT SHALL BE RESPONSIBLE FOR FIFTY PERCENT
(50%) OF THE FEES AND EXPENSES OF THE INVENTORY TAKING SERVICE AS AN EXPENSE
HEREUNDER AND MERCHANT SHALL PAY THE REMAINING FIFTY PERCENT (50%).  EXCEPT FOR
THE INVENTORY TAKING COSTS PAYABLE TO THE INVENTORY TAKING SERVICE, MERCHANT AND
AGENT SHALL EACH BEAR ITS RESPECTIVE COSTS AND EXPENSES RELATIVE TO THE
INVENTORY TAKING.  MERCHANT, AGENT AND THE LENDER MAY EACH HAVE REPRESENTATIVES
PRESENT DURING THE INVENTORY TAKING AND EACH SHALL HAVE THE RIGHT TO REVIEW AND
VERIFY THE LISTING AND TABULATION OF THE INVENTORY TAKING SERVICE.  MERCHANT
AGREES THAT, DURING THE CONDUCT OF THE INVENTORY TAKING IN EACH OF THE INVENTORY
LOCATIONS, THE APPLICABLE INVENTORY LOCATION SHALL BE CLOSED TO THE PUBLIC, AND
NO SALES OR OTHER TRANSACTIONS SHALL BE CONDUCTED.  MERCHANT AND THE AGENT
FURTHER AGREE THAT UNTIL THE INVENTORY TAKING IN EACH PARTICULAR INVENTORY
LOCATION IS COMPLETED, NEITHER MERCHANT NOR THE AGENT SHALL: (I) TRANSFER ANY
MERCHANDISE TO OR FROM THAT INVENTORY LOCATION, (II) MOVE MERCHANDISE WITHIN OR
ABOUT THE INVENTORY LOCATIONS, AND/OR (III) REMOVE ANY HANG TAGS, PRICE TICKETS,
OR INVENTORY CONTROL TAGS AFFIXED TO ANY MERCHANDISE. MERCHANT AND AGENT AGREE
TO COOPERATE WITH EACH OTHER TO CONDUCT THE INVENTORY TAKING COMMENCING AT A
TIME THAT WOULD

 

11

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

MINIMIZE THE NUMBER OF HOURS THAT SUCH LOCATIONS WOULD BE CLOSED FOR BUSINESS. 
ON A WEEKLY BASIS, AS PART OF THE WEEKLY SALE RECONCILIATIONS, MERCHANT AND
AGENT SHALL COUNT AND RECONCILE ALL SHIPMENTS AND RECEIPTS OF DISTRIBUTION
CENTER MERCHANDISE AND ON-ORDER MERCHANDISE IN THE STORES IN ACCORDANCE WITH THE
PROCEDURES SET FORTH ON EXHIBIT 5.1(A)(II) (TO BE REASONABLY AGREED UPON BY
MERCHANT AND AGENT); PROVIDED, HOWEVER, THAT THE AGGREGATE COST VALUE OF SUCH
MERCHANDISE SHALL BE INCLUDED FOR PURPOSES OF CALCULATING THE GUARANTEED AMOUNT.

 

(b)           The Agent and Merchant agree that they will, and agree to cause
their respective representatives to, cooperate and assist in the preparation and
the calculation of the Aggregate Cost Value of the Merchandise included in the
Sale, including, without limitation, the making available to the extent
necessary of books, records, work papers and personnel.

 

(c)                   Distribution Center Merchandise and On-Order Merchandise,
if any delivered to the Stores after the Sale Commencement Date, shall be
counted and reconciled within five Store business days after receipt of such
goods in the Stores, in accordance with the procedures set forth herein; failure
to report any variance between the received shipment and the applicable shipping
documents (each a “Shipping Variance”) within such five Store business day
period shall, absent manifest error, result in such receipts being automatically
confirmed as received, consistent with the applicable shipping documents. 
Merchant shall have two Distribution Center business days to verify a timely
reported Shipping Variance (each a “Shipping Variance Response”);  failure to
respond to an asserted Shipping Variance within such two Distribution Center
business day period shall result in such Shipping Variance being deemed valid. 
If Merchant timely issues a Shipping Variance Response that disputes the
asserted Shipping Variance, Merchant and Agent shall cooperate with each other
to verify and resolve such dispute.  Following the Sale Commencement Date,
Merchant will ship all Distribution Center Merchandise and On-Order Merchandise
to the Stores in accordance with the Store allocation set forth on
Exhibit 5.1(c) annexed hereto.  For the avoidance of doubt, Merchant will ship
all Distribution Center Merchandise and On-Order Merchandise to the Stores, at
Merchant’s cost.

 

5.2           Merchandise Subject to This Agreement.

 

(a)           For purposes of this Agreement, “Merchandise” shall mean:  (i) all
finished goods inventory (including Domestic Merchandise and Imported
Merchandise) that is owned by Merchant and (x) located at the Stores as of the
Sale Commencement Date, including (A) Defective Merchandise; (B) Distribution
Center Merchandise received in the Stores prior to the Sale Commencement Date; 
(C) Aged Merchandise; (D) the Display Merchandise, and (E) Merchandise subject
to Gross Rings; (ii) Distribution Center Merchandise received in the Stores on
or prior to the date that is thirty (30) days after the Sale Commencement Date
(the “Store Receipt Deadline”); (iii) On-Order Merchandise received in the
Stores on or prior to the Store Receipt Deadline; and (iv) to the extent
Merchant so elects in accordance with the terms hereof, Transferred Goods
received prior to the Store Receipt Deadline.  Notwithstanding the foregoing,
“Merchandise” shall not include: (1) goods which belong to sublessees,
licensees, department lessees, or concessionaires of Merchant; (2) goods held by
Merchant on memo, on consignment, or as bailee; (3) furnishings, trade fixtures,
equipment and/or improvements to real property

 

12

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

which are located in the Stores (collectively, “FF&E”); provided that, Agent
shall be permitted to sell Owned FF&E as set forth in Section 15.9; and
(4) Excluded Defective Merchandise.

 

(b)           As used in this Agreement, the following terms have the respective
meanings set forth below:

 

“Aged Merchandise” means items of merchandise which have been discontinued by
Merchant and have been offered at a point of sale discount for more than
thirteen (13) consecutive months.

 

“Defective Merchandise” means any item of Merchandise that is defective or
otherwise not saleable in the ordinary course because it is worn, scratched,
broken, faded, torn, mismatched, tailored or affected by other similar defenses
rendering it not first quality.  Display Merchandise shall not per se be deemed
to be Defective Merchandise.

 

“Display Merchandise” means those items of inventory used in the ordinary course
of business as displays or floor models, including inventory that has been
removed from its original packaging where such items of inventory have been
removed from its original packaging for the purpose of putting such item on
display but not customarily sold or saleable by Merchant, which goods are not
otherwise damaged or defective.  For the avoidance of doubt, Merchandise created
for display and not saleable in the ordinary course of business shall not
constitute Display Merchandise.

 

“Distribution Center Merchandise” means those items of inventory identified by
SKU on Exhibit 5.2(b) annexed hereto, that was located in Merchant’s
Distribution Centers and was specifically earmarked for transfer to the Stores
both prior to and after the Sale Commencement Date for purposes of inclusion in
the Sale, which goods, to the extent not delivered to the Stores prior to the
Sale Commencement Date, shall be delivered by Merchant to the Stores in
accordance with Schedule 5.1(c) annexed hereto on or before the date that is
thirty (30) days after the Sale Commencement Date.

 

“Domestic Merchandise” means those items of inventory that are being delivered
by a manufacturer/vendor located within the United States.

 


“EXCLUDED DEFECTIVE MERCHANDISE” MEANS THOSE ITEMS OF DEFECTIVE MERCHANDISE THAT
ARE NOT SALEABLE IN THE ORDINARY COURSE BECAUSE THEY ARE SO DAMAGED OR DEFECTIVE
THAT SUCH INVENTORY CANNOT REASONABLY BE USED FOR THEIR INTENDED PURPOSE.  FOR
THE AVOIDANCE OF DOUBT, ELECTRONIC DISPLAY MERCHANDISE WITHOUT POWER CORDS SHALL
CONSTITUTE EXCLUDED DEFECTIVE MERCHANDISE.


 


“IMPORTED MERCHANDISE” MEANS ITEMS OF INVENTORY THAT ARE PURCHASED BY MERCHANT
FROM A MANUFACTURER/VENDOR LOCATED OUTSIDE THE UNITED STATES AND IMPORTED INTO
THE UNITED STATES BY MERCHANT.

 

13

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

“On-Order Merchandise” mean items of inventory that were ordered by Merchant in
the ordinary course of business and earmark for the Stores, which inventory was
not received in the Stores as of the Sale Commencement Date, but which may be
received in the Store prior to the Store Receipt Deadline.

 

5.3           Valuation.

 

(a)           For purposes of this Agreement, “Cost Value” shall mean (i) with
respect to each item of Domestic Merchandise, the last cost for the SKU for such
item of Domestic Merchandise as reflected on Merchant’s inventory item master
cost file (the “Cost File”), which amount does not include freight or any
additional vendor credits; and (ii) with respect to Imported Merchandise, the
landed cost for such item of Imported Merchandise as reflected in the Cost File,
which amount reflects last cost for the SKU for such item of Imported
Merchandise plus a damage allowance, duty rate, freight, and brokerage fee,
harbor maintenance fees, drayage, brokers’ fees, insurance, commissions,
processing costs and other costs directly associated with landing the product in
the Distribution Centers; provided, that in no event shall the Cost Value of any
Merchandise exceed the Retail Price for such item of Merchandise; provided
however, any adjustment to the Cost Value as a result of the immediately
preceding provisio shall not be factored into the calculation for purposes of
determining whether the aggregate Cost Value of the Merchandise has satisfied
the Merchandise Threshold provided for in Section 3.1(c) hereof and/or the Cost
Factor providing for in Section 11.1(m) hereof.  Items of Distribution Center
Merchandise and On-Order Merchandise received in the Stores on or prior to the
date that is fifteen (15) days after the Sale Commencement Date (excluding the
Sale Commencement Date for purposes of such calculation) (the “Interim Receipt
Deadline”), will be included in Merchandise at the applicable Cost Value for
Domestic Merchandise or Imported Merchandise, as applicable (the “Applicable
Cost Value”), for each such item; provided, however, that items of Distribution
Center Merchandise, Transferred Goods and/or On-Order Merchandise received at
the Stores after the Interim Receipt Deadline but prior to the Store Receipt
Deadline shall be included in Merchandise at the Applicable Cost Value for each
such item multiplied by the inverse of the prevailing discount on similar items
of Merchandise as of the date of receipt in the Stores; provided further, that
items of Distribution Center Merchandise, Transferred Goods and/or On-Order
Merchandise received in the Stores after the Store Receipt Deadline shall not
constitute Merchandise, shall be given no Cost Value, and shall be excluded from
Merchandise, and shall, at Merchant’s option either be sold by Agent as Merchant
Consignment Goods pursuant to Section 5.4 hereof, or excluded from the Sale and
removed by Merchant from the Stores.  The Cost File does not account for any
advertising co-op allowances or discounts associated with expedited payment
terms offered by any vendor, and, further, the Applicable Cost Value of any item
of Merchandise shall not be adjusted for any such amounts.

 

(b)           Other than Excluded Defective Merchandise, in lieu of any other
adjustments to the Cost Value of Merchandise under this Agreement (e.g.,
adjustments for Defective Merchandise, clearance merchandise, mis-mates and
near-mates, sample merchandise and/or Excluded Price Adjustments), the aggregate
Cost Value of the Merchandise shall be adjusted

 

14

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

(i.e., reduced) by means of a single global downward adjustment equal to one
percent (1.0%) of the aggregate Cost Value of the Merchandise (the “Global
Inventory Adjustment”).

 

(c)           Excluded Defective Merchandise located in the Stores shall be
identified and counted during the Inventory Taking and thereafter removed from
the sales floor and segregated.  Excluded Defective Merchandise included in
Distribution Center Merchandise and/or On-Order Merchandise must be identified
jointly by Merchant and Agent (with written notice provided to Barry Gold of
Asset Disposition Advisors, LLC at barrygold@aol.com), within five (5) business
days of such Distribution Center Merchandise and/or On-Order Merchandise receipt
in the Stores.  Other than as identified during the Inventory Taking at a Store,
or as provided for in this Section 5.3(c) with respect to Distribution Center
Merchandise and/or On-Order Merchandise, no other goods can be categorized as
Excluded Defective Merchandise, regardless of their condition.

 

5.4           Excluded Goods.  Merchant shall retain all responsibility for any
goods not included as “Merchandise” hereunder.  If Merchant elects at the
beginning of the Sale Term, Agent shall accept goods not included as
“Merchandise” hereunder for sale as “Merchant Consignment Goods” at prices
established by the Agent.  The Agent shall retain 20% of the sale price for all
sales of Merchant Consignment Goods, and Merchant shall receive 80% of the
receipts in respect of such sales.  Merchant shall receive its share of the
receipts of sales of Merchant Consignment Goods on a weekly basis, immediately
following the weekly Sale reconciliation by Merchant and Agent pursuant to
Section 8.7 below.  If Merchant does not elect to have Agent sell defective or
display goods merchandise not included as Merchandise, then all such items will
be removed by Merchant from the Stores at its expense as soon as practicable
after the Sale Commencement Date.  Except as expressly provided in this
Section 5.4, Agent shall have no cost, expense or responsibility in connection
with any goods not included in Merchandise.

 

Section 6.               Sale Term.

 

6.1           Term.  Subject to satisfaction of the conditions precedent set
forth in Section 10 hereof, the Sale shall commence at each Store on the first
business day following the entry of the Approval Order, but in no event later
than June 1, 2008 (the “Sale Commencement Date”).  Subject to the prior
expiration of the term of any Store Lease (as reflected on Exhibit 4.1(s)), the
Agent shall complete the Sale at each Store and vacate such Store in broom-clean
condition by no later than August 31, 2008, unless the Sale is extended by
mutual written agreement of Agent and Merchant (the “Sale Termination Date”; the
period from the Sale Commencement Date to the Sale Termination Date as to each
Store being the “Sale Term”).  The Agent may, in its discretion, terminate the
Sale at any Store upon not less than ten (10) days’ prior written notice (a
“Vacate Notice”) to Merchant.  In the event the Agent fails to provide Merchant
with such timely notice, Agent shall be liable for and pay the actual amounts
payable to landlords for the days by which notice of a Store closing was less
than ten (10) days.

 

15

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

6.2           Vacating the Stores.  At the conclusion of the Sale, Agent agrees
to leave the Stores in “broom clean” condition, ordinary wear and tear excepted,
except for unsold items of FF&E (except as provided for in Section 15.9 below).
Agent shall vacate the Stores on or before the Sale Termination Date, as
provided for herein, at which time Agent shall surrender and deliver the Store
premises and Store keys to Merchant. Agent’s obligations to pay all Expenses,
including Occupancy Expenses, for each Store subject to Vacate Notice shall
continue until the later of (a) the applicable vacate date for such Store, or
(b) the 15th day of the calendar month in which the vacate date for such Store
occurs.  All assets of Merchant used by Agent in the conduct of the Sale (e.g.
FF&E, etc.) shall be returned by Agent to Merchant at the end of the Sale Term
to the extent the same have not been consumed in the conduct of the Sale or sold
(e.g., Supplies); provided, however, that Agent shall be responsible for
removing all remaining Supplies at the end of the Sale Term.  Agent shall be
responsible for all Occupancy Expenses (irrespective of any per diem cap on
Occupancy Expenses) for a Store for which Merchant is or becomes obligated
resulting from Agent’s failure to vacate such Store in a timely manner.

 

6.3           Gross Rings.  In the event that the Sale commences at any Store
subject to Inventory Taking prior to the completion of the Inventory Taking at
such Store, then, for the period from the Sale Commencement Date for such Store
until the Inventory Date for such Store, Agent and Merchant shall jointly keep
(i) a strict count of gross register receipts less applicable Sales Taxes but
excluding any prevailing discounts (“Gross Rings”), and (ii) cash reports of
sales within such Store. Agent and Merchant shall keep a strict count of
register receipts and reports to determine the actual Cost Value and Retail
Price of the Merchandise sold by SKU.  All such records and reports shall be
made available to Agent and Merchant during regular business hours upon
reasonable notice.  Any Merchandise included in the Sale using the Gross Rings
shall be included in Merchandise using the Gross Rings method and, as soon as
determinable, Agent shall pay that portion of the Guaranteed Amount calculated
on the Gross Rings basis, to account for shrinkage, on the basis of 103% of the
aggregate Cost Value of the Merchandise (without taking into account any of
Agent’s point of sale discounts or point of sale markdowns) sold during the
Gross Rings period.

 

Section 7.               Sale Proceeds.

 

7.1           Proceeds.  For purposes of this Agreement, “Proceeds” shall mean
the aggregate of (a) the total amount (in dollars) of all sales of Merchandise
made under this Agreement, exclusive of Sales Taxes; and (b) all proceeds of
Merchant’s insurance for loss or damage to Merchandise or loss of cash arising
from events occurring during the Sale Term.  Proceeds shall also include any and
all proceeds received by Agent from the disposition, in a commercially
reasonable manner, of unsold Merchandise at the end of the Sale, whether through
salvage, bulk sale or otherwise.

 

7.2           Deposit of Proceeds.

 

(a)           Agent may establish its own accounts, dedicated solely for the
deposit of the Proceeds and the disbursement of amounts payable to Agent
hereunder (the “Agency

 

16

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Accounts”), and Merchant shall promptly upon Agent’s request execute and deliver
all necessary documents to open and maintain the Agency Accounts; provided,
however, the Agent may elect to continue to use the Merchant’s Designated
Deposit Accounts (as defined below) as the Agency Accounts (as defined below). 
The Agency Accounts shall be dedicated solely to the deposit of Proceeds and the
disbursement of amounts payable hereunder, and Agent shall exercise sole
signatory authority and control with respect to the Agency Accounts.  Upon
request, Agent shall deliver to Merchant copies of all bank statements and other
information relating to such accounts.  Merchant shall not be responsible for,
and Agent shall pay as an Expense hereunder, all bank fees and charges,
including wire transfer charges, related to the Agency Accounts, whether
received during or after the Sale Term (except, in the case of the period
following the Sale Term, to the extent the Agency Accounts consist of Designated
Depository Accounts).  Upon Agent’s designation of the Agency Accounts, all
Proceeds of the Sale (including credit card proceeds) shall be deposited into
the Agency Accounts.

 

(b)           During the period between the Sale Commencement Date and the date
Agent establishes the Agency Accounts, all Proceeds of the Sale (including
credit card proceeds) shall be collected by Agent and deposited on a daily basis
into depository accounts designated by Merchant for the Stores, which accounts
shall be designated solely for the deposit of Proceeds of the Sale (including
credit card proceeds), and the disbursement of amounts payable by Agent
hereunder (the “Designated Deposit Accounts”).  Following the payment of the
Initial Guaranty Payment and the posting of the Letter of Credit and on each
business day thereafter (or as soon thereafter as is practicable, but in no
event less than weekly), Merchant shall promptly pay to Agent by wire funds
transfer all collected funds constituting Proceeds deposited into the Designated
Deposit Accounts (but not any other funds, including, without limitation, any
proceeds of Merchant’s inventory sold prior to the Sale Commencement Date).

 

7.3           Credit Card Proceeds.  To the extent available from credit card
processors, Agent shall have the right to use Merchant’s credit card facilities
(including Merchant’s credit card terminals and processor(s), credit card
processor coding, Merchant identification number(s) and existing bank accounts)
for credit card Proceeds relating solely to the Sale.  So long as Merchant’s
credit card facilities are available to the Agent, in the event that Agent
elects to use Merchant’s credit card facilities, Merchant shall process credit
card transactions on behalf of Agent and for Agent’s account, applying customary
practices and procedures.  Agent shall not accept Merchant’s proprietary card. 
Without limiting the foregoing, Merchant shall cooperate with Agent to down-load
data from all credit card terminals each day during the Sale Term and to effect
settlement with Merchant’s credit card processor(s) and shall take such other
actions necessary to process credit card transactions on behalf of Agent under
Merchant’s identification number(s).  At Agent’s request following the Payment
Date and the payment of all amounts then due to Merchant by Agent, Merchant
shall cooperate with Agent to establish Merchant identification numbers under
Agent’s name to enable Agent to process all such credit card Proceeds for
Agent’s account.  Merchant shall not be responsible for and Agent shall pay as
an Expense hereunder, all credit card fees, charges and chargebacks related to
the Sale, whether received during or after the Sale Term.  Merchant makes no
representation that the credit card processors shall permit the use of
Merchant’s credit card facilities on the same terms and

 

17

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

conditions as they did prior to the date hereof, and Merchant shall not be
obligated to assure the availability of such credit card facilities. 
Notwithstanding anything herein to the contrary, if Agent elects to use
Merchant’s credit card facilities during the Sale, Agent shall be required to
make all arrangements necessary with Merchant’s credit card processors regarding
the establishment of reserves for credit card sales during the Sale Term, and no
funds of Merchant shall be used to establish any such reserves.

 

7.4           Petty Cash.  In addition to the Guaranteed Amount, Agent shall
purchase all cash in the Stores on and as of the start of business on the Sale
Commencement Date and shall reimburse Merchant on a dollar for dollar basis
therefor.  Agent also shall purchase, on a dollar for dollar basis, all cash
located in Merchant’s bank accounts which are used by Agent hereunder, which
shall be determined, and paid for, as of the Sale Commencement Date.

 

Section 8.               Conduct of the Sale.  From and after the entry of the
Approval Order:

 

8.1           Rights of Agent.  Subject to the provisions of Section 2 hereof
and except as may otherwise be provided for in the Approval Order, the Agent
shall be permitted to conduct the Sale as a “store closing,” “sale on
everything,” “everything must go,” or similar themed sale throughout the Sale
Term.  Agent shall not advertise the Sale as a “going-out-of-business sale.” The
Agent shall conduct the Sale in the name of and on behalf of the Merchant in a
commercially reasonable manner and in compliance with the terms of this
Agreement and, except as modified by the Approval Order, all governing laws and
applicable agreements to which Merchant is a party.  The Agent shall conduct the
Sale in accordance with the sale guidelines attached hereto as Exhibit 8.1 (the
“Sale Guidelines”).  In addition to any other rights granted to Agent hereunder
in conducting the Sale, but subject to any applicable agreements to which
Merchant is a party (including the leases for the Stores) except as modified by
the Approval Order, the Agent, in the exercise of its reasonable discretion,
shall have the right:

 

(a)           to establish Sale prices and Store hours which are consistent with
the terms of applicable leases and local laws or regulations, including without
limitation Sunday closing laws; provided however, to the extent that Agent
extends the hours of operation at one or more of the Stores beyond the hours
historically operated by Merchant, which results in additional utilities and
increased Occupancy Expenses in excess of the amounts set forth on
Exhibit 4.1(s), Agent shall be obligated to reimburse Merchant the amounts, if
any, of such additional costs and such additional costs shall constitute
Expenses of the Sale.

 

(b)           except as otherwise expressly included as an Expense, to use
without charge during the Sale Term all FF&E, Store-level customer lists and
mailing lists (but not email list) for the Stores (provided, however, such
access shall be provided solely through Merchant’s outside advertisement mailer
services, and the Agent shall not have direct access to any personally
identifiable information contained therein), computer hardware and software,
existing supplies located at the  Stores, intangible assets (including
Merchant’s name, logo and tax identification numbers), Store keys, case keys,
security codes and safe and lock combinations required to gain access to and
operate the Stores, and any other assets of Merchant located at the

 

18

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Stores (whether owned, leased, or licensed) consistent with applicable terms of
leases or licenses (except as modified by the Approval Order);

 

(c)           so long as such access does not unreasonably disrupt the business
operations of Merchant, to use (i) Merchant’s central office facilities, central
administrative services and personnel to process payroll, perform MIS and
provide other central office services necessary for the Sale to the extent that
such services are normally provided by Merchant in house, at no additional cost
to Agent; provided, however, that, in the event that Agent expressly requests
Merchant to provide services other than those normally provided to the Stores
and relating to the sale of merchandise by Merchant, Agent shall be responsible
for the actual incremental cost of such services as an Expense; and (ii) one
office located at Merchant’s central office facility.

 

(d)           to establish and implement advertising, signage and promotion
programs consistent with the “store closing” or similar theme (including,
without limitation, by means of media advertising, A-frame and similar interior
and exterior signs and banners) in a manner consistent with the Sale Guidelines
and applicable law; provided, however, the content of all such advertising and
signage shall be approved in advance by Paul Traub, of Asset Disposition
Advisors, LLC at ptraub@dreierllp.com, upon two business days’ prior notice of
such advertising, which shall be sent by email to Merchant, which approval shall
not be unreasonably withheld or delayed, and which approval shall be deemed to
be granted unless denied in writing prior to the expiration of such time
period.  Merchant agrees that any advertisement, signage or promotional programs
substantially similar to a previously approved advertisement, signage or
promotional program will not require further approval of Merchant;

 

(e)           to transfer Merchandise between and among the Stores; provided,
however, the Agent shall not transfer Merchandise between Stores unless the
Inventory Taking at the transferring Store has been completed; and

 

(f)            upon entry of the Approval Order, Agent shall be authorized to
conduct the Sale in accordance with the provisions of the Sale Guidelines and
Approval Order.

 

8.2           Terms of Sales to Customers.

 

(a)           All sales of Merchandise will be “final sales” and “as is,” and
all advertisements and sales receipts will reflect the same.  Agent shall not
warrant the Merchandise in any manner, but will, to the extent legally
permissible, pass on all manufacturers’ warranties to customers.  All sales will
be made only for cash, nationally recognized bank credit cards and, in Agent’s
discretion, personal checks, provided, however, if Agent determines to accept
personal checks, Agent shall bear the risk of nonpayment or loss with respect
thereto.  Agent shall not accept or honor any coupons issued by Merchant or
Merchant’s competitors; provided however, with respect to Merchant’s coupons to
be honored at Merchant’s on-going stores during the Sale Term, to the extent not
yet issued by Merchant, Merchant shall make commercially reasonable efforts to
imprint a notation on such coupons that that they are not valid in the closing
Stores.

 

19

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Agent shall post signs in reasonable locations in the Stores indicating that
coupons shall not be honored but may, in its discretion, and at is sole expense,
not as an Expense of the sale, honor coupons which are not by their terms
ineligible for use at the Stores or with respect to the Merchandise.  Agent
shall clearly mark all tickets and receipts for the Merchandise sold at the
Stores during the Sale Term, so as to distinguish such Merchandise from the
merchandise sold prior to the Sale Commencement Date.

 

(b)           Gift Certificates.  During the Sale Term, Agent shall accept
Merchant’s gift certificates, gift cards and Merchandise credits issued by
Merchant prior to the Sale Commencement Date.  Merchant shall reimburse Agent in
cash for such amounts during the weekly sale reconciliation provided for in
Section 8.7.

 

8.3           Sales Taxes.

 

(a)           During the Sale Term, all sales, excise, gross receipts and other
taxes attributable to sales of Merchandise, as indicated on Merchant’s point of
sale equipment (other than taxes on income) payable to any taxing authority
having jurisdiction (collectively, “Sales Taxes”) shall be added to the sales
price of Merchandise and collected by Agent, on Merchant’s behalf, at the time
of sale.  All Sales Taxes shall be deposited into a segregated account
designated by Merchant and Agent solely for the deposit of such Sales Taxes (the
“Sales Taxes Account”).   Merchant shall prepare and file all applicable reports
and documents required by the applicable taxing authorities, and Merchant shall
promptly pay all Sales Taxes from the Sales Taxes Account.  Merchant will be
given access to the computation of gross receipts for verification of all such
tax collections.  Provided that Agent performs its responsibilities in
accordance with this Section 8.3, Merchant shall indemnify and hold harmless
Agent from and against any and all costs, including, but not limited to,
reasonable attorneys’ fees, assessments, fines or penalties which Agent sustains
or incurs as a result or consequence of the failure by Merchant to promptly pay
such taxes to the proper taxing authorities and/or the failure by Merchant to
promptly file with such taxing authorities all reports and other documents
required, by applicable law, to be filed with or delivered to such taxing
authorities.  If Agent fails to perform its responsibilities in accordance with
this Section 8.3, and provided Merchant complies with its obligations hereunder,
Agent shall indemnify and hold harmless Merchant from and against any and all
costs, including, but not limited to, reasonable attorneys’ fees, assessments,
fines or penalties which Merchant sustains or incurs as a result or consequence
of the failure by Agent to collect Sales Taxes and/or the failure by Agent to
promptly deliver any and all reports and other documents required to enable
Merchant to file any requisite returns with such taxing authorities.

 

(b)           Without limiting the generality of Section 8.3(a) hereof, it is
hereby agreed that, as Agent is conducting the Sale solely as agent for
Merchant, various payments that this Agreement contemplates that one party may
make to the other party (including the payment by Agent of the Guaranteed
Amount) do not represent the sale of tangible personal property and,
accordingly, are not subject to Sales Taxes.

 

20

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

8.4           Supplies.  Agent shall have the right to use, without charge, all
existing supplies located at the Stores, including, without limitation, boxes,
bags, paper, twine and similar sales materials (collectively, “Supplies”).  In
the event that additional Supplies are required in any of the Stores during the
Sale, Merchant agrees to promptly provide the same to Agent, if available, for
which Agent shall reimburse Merchant at Merchant’s cost therefor.  Merchant does
not warrant that the existing Supplies as of the Sale Commencement Date are
adequate for the purposes of the Sale.

 

8.5           Returns of Merchandise.  During the Sale Term, Agent shall accept
returns of merchandise sold by Merchant prior to the Sale Commencement Date
(“Returned Merchandise”), provided that such return is accompanied by the
original Store register receipt and is otherwise in compliance with Merchant’s
return and price adjustment policy in effect as of the date such item was
purchased.  Subject to Merchant’s right to return such defective goods to
Merchant’s vendors, if such Returned Merchandise is saleable as first-quality
Merchandise, it shall be included in Merchandise and valued at the Cost Value
(less the prevailing sale discount) applicable to such item as of the Sale
Commencement Date.  In the event that Returned Merchandise constitutes Defective
Merchandise (“Returned Defective Merchandise”), Merchant and Agent shall
mutually agree upon the Cost Value for such item of Returned Defective
Merchandise; provided, however, in the event that Merchant and Agent cannot
mutually agree upon the Cost Value for such Returned Defective Merchandise, or
such Returned Defective Merchandise constitutes Excluded Defective Merchandise,
then such Returned Defective Merchandise shall constitute Merchant Consignment
Goods or Excluded Defective Merchandise and excluded from the Sale.  The
aggregate Cost Value of the Merchandise shall be increased by the Cost Value of
any Returned Merchandise included in Merchandise (determined in accordance with
this Section 8.5), and the Guaranteed Amount shall be adjusted accordingly. 
Merchant shall promptly reimburse Agent in cash for any refunds Agent is
required to issue to customers in respect of any Returned Merchandise; provided,
however, to the extent that the Guaranteed Amount has been paid in full, unless
and until Merchant and Agent agree to a mutually acceptable escrow or reserve
sufficient to insure that Merchant will have sufficient funds to reimburse Agent
pursuant to this Section 8.5, Agent shall have no further obligations pursuant
to this Section 8.5.   Returned Merchandise not included in Merchandise shall be
disposed of by Agent in accordance with instructions received from Merchant or,
in the absence of such instructions, returned to Merchant at the end of the Sale
Term.  Any increases in the Guaranteed Amount in connection with returned
Merchandise shall be accounted for on a weekly basis.  Except to the extent that
Merchant and Agent agree that Merchant’s POS or other applicable systems can
account for returns of Merchandise, all returns must be noted and described in a
detailed log and shall identify the receipt number for the original receipt and
the date the item was purchased (the “Returned Merchandise Log”), to be
maintained by Agent in a form acceptable to Merchant.  Agent shall provide
Merchant with a copy of any Returned Merchandise Log on a weekly basis during
the Sale.  Agent shall not be entitled to any adjustment, credit or payment for
Returned Merchandise which is not properly noted and described in the Returned
Merchandise Log (or otherwise reflected in Merchant’s POS systems).

 

8.6.          [Intentionally Omitted]

 

21

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

8.7           Sale Reconciliation.  On each Wednesday during the Sale Term,
commencing on the second Wednesday after the Sale Commencement Date, Agent and
Merchant shall cooperate to reconcile Expenses of the Sale, receipts of
Distribution Center Merchandise and/or On-Order Merchandise in the Stores, and
such other Sale-related items as either party shall reasonably request, in each
case for the prior week or partial week (i.e. Sunday through Saturday), all
pursuant to procedures agreed upon by Merchant and Agent.  Within thirty (30)
days after the end of the Sale Term, Agent and Merchant shall complete a final
reconciliation of the Sale, the written results of which shall be certified by
representatives of each of Merchant and Agent as a final settlement of accounts
between Merchant and Agent.

 

8.8           Force Majeure.  If any casualty, act of terrorism, or act of God
prevents or substantially inhibits the conduct of business in the ordinary
course at any Store, such Store and the Merchandise located at such Store shall,
in Agent’s discretion, be eliminated from the Sale and considered to be deleted
from this Agreement as of the date of such event, and Agent and Merchant shall
have no further rights or obligations hereunder with respect thereto; provided,
however, that (i) subject to the terms of Section 7.1 above, the proceeds of any
insurance attributable to such Merchandise shall constitute Proceeds hereunder,
and (ii) the Guaranteed Amount shall be reduced to account for any Merchandise
eliminated from the Sale which is not the subject of insurance proceeds, and
Merchant shall reimburse Agent for the amount the Guaranteed Amount is so
reduced prior to the end of the Sale Term.

 

8.9           Merchant’s Right to Monitor.  Merchant shall have the right to
monitor the Sale and activities attendant thereto and to be present in the
Stores during the hours when the Stores are open for business; provided that
Merchant’s presence does not unreasonably disrupt the conduct of the Sale. 
Merchant shall also have a right of access to the Stores at any time in the
event of an emergency situation and shall promptly notify Agent of such
emergency.

 

Section 9.               Employee Matters.

 

9.1           Merchant’s Employees.  Agent may use Merchant’s employees in the
conduct of the Sale to the extent Agent deems expedient, and Agent may select
and schedule the number and type of Merchant’s employees required for the Sale. 
Agent shall identify any such employees to be used in connection with the Sale
(each such employee, a “Retained Employee”) prior to the Sale Commencement
Date.  Notwithstanding the foregoing, Merchant’s employees shall at all times
remain employees of Merchant.  Agent’s selection and scheduling of Merchant’s
employees shall at all times comply with all applicable laws and regulations.
Merchant and Agent agree that, except to the extent that wages and benefits of
Retained Employees constitute Expenses hereunder, nothing contained in this
Agreement and none of Agent’s actions taken in respect of the Sale shall be
deemed to constitute an assumption by Agent of any of Merchant’s obligations
relating to any of Merchant’s employees including, without limitation, Excluded
Benefits, Worker Adjustment Retraining Notification Act (“WARN Act”) claims and
other termination type claims and obligations, or any other amounts required to
be paid by statute or law; nor shall Agent become liable under any employment
agreement or be

 

22

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

deemed a joint or successor employer with respect to such employees.  Agent
shall comply in the conduct of the Sale with all of Merchant’s employee rules,
regulations, guidelines and policies which have been provided to Agent in
writing.  Merchant shall not, without the prior consent of Agent, raise the
salary or wages or increase the benefits for, or pay any bonuses or other
extraordinary payments to, any Store employees prior to the Sale Termination
Date.  Merchant shall not transfer any Retained Employee during the Sale Term
without Agent’s prior consent, which consent shall not be unreasonably withheld.

 

9.2           Termination of Employees.  Agent may in its discretion stop using
any Retained Employee at any time during the Sale, subject to the conditions
provided for herein.  In the event that Agent desires to cease using any
Retained Employee, Agent shall notify Merchant at least seven (7) days prior
thereto, so that Merchant may coordinate the termination of such employee;
provided, however, that, in the event that Agent determines to cease using an
employee “for cause” (which shall consist of dishonesty, fraud or breach of
employee duties), the seven (7) day notice period shall not apply, provided
further, however, that Agent shall immediately notify Merchant of the basis for
such “cause” so that Merchant can arrange for termination of such employee. 
From and after the date of this Agreement and until the Sale Termination Date,
Merchant shall not transfer or dismiss employees of the Stores except “for
cause” without Agent’s prior consent.  Notwithstanding the foregoing, Agent
shall not have the right to terminate the actual employment of any employee, but
rather may only cease using such employee in the Sale and paying any Expenses
with respect to such employee.

 

9.3           Payroll Matters.  During the Sale Term, Merchant shall process the
base payroll for all Retained Employees.  Each Wednesday (or such other date as
may be reasonably requested by Merchant to permit the funding of the payroll
accounts before such payroll is due and payable) during the Sale Term, Merchant
shall transfer, or, to the extent that the Payment Date has passed, Agent shall
transfer, to Merchant’s payroll accounts an amount equal to the base payroll for
Retained Employees plus related payroll taxes, workers’ compensation and
benefits for such week which constitute Expenses hereunder.

 

9.4           Employee Retention Bonuses.  Agent may pay, as an Expense,
retention bonuses (“Retention Bonuses”) (which bonuses shall be inclusive of
payroll taxes, but as to which no benefits shall be payable), up to a maximum of
ten percent (10%) of base payroll for all Retained Employees, to such Retained
Employees who do not voluntarily leave employment and are not terminated “for
cause,” as it may determine in its discretion.  The amount of such Retention
Bonuses shall be in an amount to be determined by Agent, in its discretion, and
shall be payable within thirty (30) days after the Sale Termination Date, and
shall be processed through Merchant’s payroll system.  Agent shall provide
Merchant with a copy of Agent’s Retention Bonus plan within five (5) business
days after the Sale Commencement Date.

 

Section 10.             Conditions Precedent and Subsequent.  The willingness of
Agent and Merchant to enter into the transactions contemplated under this
Agreement are directly conditioned upon the satisfaction of the following
conditions at the time or during the time periods indicated, unless specifically
waived in writing by the applicable party:

 

23

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

(a)           All representations and warranties of Merchant and Agent hereunder
shall be true and correct in all material respects and no Event of Default shall
have occurred at and as of the date hereof and as of the Sale Commencement Date.

 

(b)           Merchant shall have obtained the Approval Order on or before
May 31, 2008.

 

(c)           Subject to the rights and limitations set forth in the
Intercreditor Agreement and the DIP Orders, Merchant shall have obtained the
consent of GECC, as agent for the Lenders, the Indenture Trustee, and the Ad Hoc
Noteholder Committee to this Agreement.

 

Section 11.             Representations, Warranties and Covenants.

 

11.1         Merchant’s Representations, Warranties and Covenants.  Merchant
hereby represents, warrants and covenants in favor of Agent as follows:

 

(a)         each entity comprising Merchant (i) is a corporation duly organized,
validly existing and in good standing under the laws of the state or province of
its formation (except as may be a result of the commencement any Chapter 11
Cases for Merchant); (ii) has all requisite corporate power and authority to
own, lease and operate its assets and properties and to carry on its business as
presently conducted; and (iii) is, and during the Sale Term will continue to be,
duly authorized and qualified to do business and in good standing in each
jurisdiction where the nature of its business or properties requires such
qualification, including all jurisdictions in which the Stores are located,
except, in each case, to the extent that the failure to be in good standing or
so qualified could not reasonably be expected to have a material adverse effect
on the ability of Merchant to execute and deliver this Agreement and perform
fully its obligations hereunder.

 

(b)         Except as may be required in connection with the issuance of the
Approval Order, and subject to the consent of the Lenders, the Indenture
Trustee, and the Ad Hoc Noteholder Committee (subject to the rights and
limitations set forth in the Intercreditor Agreement and the DIP Orders ):
(i) the Merchant has the right, power and authority to execute and deliver this
Agreement and each other document and agreement contemplated hereby
(collectively, together with this Agreement, the “Agency Documents”) and to
perform fully its obligations thereunder; (ii) Merchant has taken all necessary
actions required to authorize the execution, delivery and performance of the
Agency Documents, and no further consent or approval is required for Merchant to
enter into and deliver the Agency Documents, to perform its obligations
thereunder and to consummate the Sale, except for any such consent the failure
of which to be obtained could not reasonably be expected to have a material
adverse effect on the ability of Merchant to execute and deliver this Agreement
and perform fully its obligations hereunder; and (iii) each of the Agency
Documents has been duly executed and delivered by Merchant and constitutes the
legal, valid and binding obligation of Merchant enforceable in accordance with
its terms.

 

24

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

(c)         Merchant owns, and will own at all times during the Sale Term, good
and marketable title to all of the Merchandise to be included in the Sale, free
and clear of all liens, claims and encumbrances of any nature, other than the
liens listed on Exhibit 11.1(c) and any applicable statutory liens.  Merchant
shall not create, incur, assume or suffer to exist any security interest, lien
or other charge or encumbrance upon or with respect to any of the Merchandise or
the Proceeds other than as provided for herein (including those listed on
Exhibit 11.1(c)).  Any Approval Order shall provide that all such liens shall be
transferred to and attach only to the Guaranteed Amount or other amounts payable
to Merchant hereunder.

 

(d)         Merchant has maintained its pricing files in the ordinary course of
business, and prices charged to the public for goods are the same in all
material respects as set forth in such pricing files for the periods indicated
therein (without consideration of any point of sale markdowns, except with
respect to Aged Merchandise, where the point of sale markdown is reflected in
the price files, and all pricing files and records are true and accurate in all
material respects as to the actual cost to Merchant for purchasing the goods
referred to therein and as to the selling price to the public for such goods
(without consideration of any point of sale markdowns, other than with respect
to Aged Merchandise) as of the dates and for the periods indicated therein. 
Merchant represents that (i) the ticketed prices of all items of Merchandise do
not and shall not include any Sales Taxes and (ii) all registers located at the
Stores are programmed to correctly compute all Sales Taxes required to be paid
by the customer under applicable law, as such calculations have been identified
to Merchant by its retained service provider.

 

(e)         Except with respect to Merchant’s termination of point of sale
events prior to the Sale Commencement Date in the manner previously disclosed to
Agent, Merchant has not marked up or raised, and shall not up to the Sale
Commencement Date mark up or raise, the price of any items of Merchandise, or
removed or altered any tickets or any indicia of clearance merchandise, except
in the ordinary course of business and except for the effects of the termination
of promotional events.

 

(f)          Through the Sale Commencement Date, Merchant shall ticket or mark
all items of inventory received at the Stores prior to the Sale Commencement in
a manner consistent with similar Merchandise located at the Stores and in
accordance with Merchant’s ordinary course past practices and policies relative
to pricing and marking inventory.  To the extent Merchandise is not pre-ticketed
prior to its receipt in the Distribution Centers, Agent shall be responsible for
ticketing Distribution Center Merchandise and/or On-Order Merchandise as same is
received in the Stores after the Sale Commencement Date.

 

(g)         Since May 1, 2008 Merchant has not, and through the Sale
Commencement Date Merchant shall not purchase for or transfer to or from the
Stores any merchandise or goods outside the ordinary course, except  for the
transfer of Distribution Center Merchandise to the Stores prior to the Sale
Commencement Date in a manner consistent with Exhibit 5.1(c).  Since May 1, 2008
and through May 18, 2008, Merchant has continued and will continue to replenish

 

25

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

goods in the Stores in a manner and at levels consistent with Merchant’s
replenishment of on-going stores, it being understood and agreed that such
replenishment has not and will not be consistent with historic and customary
levels or practices, as a result of, among other things, Merchant’s Chapter 11
filing and/or delays in procuring shipments from its vendors.  From and after
May 19, 2008, Merchant shall discontinue designating replenishment for the
Stores; provided however, On-Order Merchandise earmarked for the Stores prior to
May 19, 2008, to the extent received, shall continue to flow through to the
Stores, with some arriving after the Sale Commencement Date, but in any event
prior to the Store Receipt Deadline.

 

(h)         To the best of Merchant’s knowledge, all Merchandise is in
compliance with all applicable federal, state or local product safety laws,
rules and standards.  Merchant shall provide Agent with its historic policies
and practices, if any, regarding product recalls prior to the Sale Commencement
Date.

 

(i)          Subject to the provisions of the Approval Order, throughout the
Sale Term, the Agent shall have the right to the unencumbered use and occupancy
of, and peaceful and quiet possession of, each of the Stores, the assets
currently located at the Stores and the utilities and other services provided at
the Stores.  Merchant shall, throughout the Sale Term, maintain in good working
order, condition and repair all cash registers, heating systems, air
conditioning systems, elevators, escalators and all other mechanical devices
necessary for the conduct of the Sale at the Stores.  Except any amounts owing
as a result of the commencement of any Chapter 11 Case, and absent a bona fide
dispute, throughout the Sale Term Merchant shall remain current on all expenses
and payables necessary for the conduct of the Sale (other than those relating to
any period prior to the commencement of any Chapter 11 Case), subject to any
restrictions that may be imposed under the Bankruptcy Code.

 

(j)          Except any amounts owing as a result of the commencement of any
Chapter 11 Cases, Merchant had paid, and will continue to pay throughout the
Sale Term, all self-insured or Merchant funded employee benefit programs for
Store employees, including health and medical benefits and insurance and all
proper claims made or to be made in accordance with such programs (other than
those relating to any period prior to the commencement of any Chapter 11 Case).

 

(k)         Since December 31, 2007, Merchant has not intentionally taken, and
shall not throughout the Sale Term intentionally take, any actions with the
intent of increasing the Expenses of Sale, including, without limitation,
increasing salaries or other amounts payable to employees, except (i) there may
have been instances that, in an effort to encourage one or more employees to
remain in Merchant’s employ, Merchant increased the salaries of such employees
(such action not being with any intent to increase any Expense of the Sale or in
anticipation thereof); and (ii) to the extent an employee was due an annual
raise.  Merchant shall discontinue the foregoing practices from and after the
date hereof, unless otherwise agreed in writing between Merchant and Agent.

 

26

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

(l)                               Except as may be impacted by the filing for
Chapter 11 protection, or otherwise restricted by the Chapter 11 filing,
Merchant covenants to continue to operate the Stores in all material respects in
the ordinary course of business from the date of this Agreement to the Sale
Commencement Date by: (i) selling inventory during such period at customary
prices consistent with the ordinary course of business; (ii) not promoting or
advertising any sales or in-store promotions (including POS promotions) to the
public (except for Merchant’s pending advertisements as of the date of this
Agreement and/or Merchant’s promotions for the period through the Sale
Commencement Date, as reflected on Exhibit 11.1(l)); (iii) except as may occur
in the ordinary course of business, not returning inventory to vendors and not
transferring inventory or supplies between or among Stores; and (iv) except as
may occur in the ordinary course of business, not making any management
personnel moves or changes at the Stores without prior written notice to and
consultation with (but not approval of) Agent.

 

(m)                                                                              
The aggregate Cost Value of the Merchandise as a percentage of the aggregate
Retail Price of the Merchandise (in each case as determined in accordance with
the Inventory Taking) (the “Cost Factor”) shall not be greater than 47.05% (the
“Cost Factor Threshold”) and to the extent that the actual Cost Factor for the 
Merchandise is greater than the Cost Factor, then the Guaranty Percentage shall
be adjusted (in addition to any adjustment applicable pursuant to section
3.1(c) hereof) in accordance with Exhibit 11.1(m).  For the purposes of this
Agreement,  “Retail Price” means the current retail or aged price, as
applicable, for each item of Merchandise, as reflected in the Merchant’s Output
SKU Master File, dated as of May 30, 2008  (which is substantially identical to
the Merchant’s Output SKU Master File, dated as of May 20, 2008, except as may
be impacted by receipts)  and the “low” price reflected in the MUC On Hand for
Closing Stores 5-15 , as applicable, excluding in each instance Excluded Price
Adjustments.

 

.  For the purposes of this Agreement, “Excluded Price Adjustments” means the
following discounts or price adjustments offered by the Merchant: (i) point of
sale discounts or similar adjustments regardless of duration other than with
respect to (A) Aged Merchandise, for which the current selling price is
reflective of point of sale discounts, as reflected on the Output SKU Master
File, dated as of May 17, 2008;  (B) those items Merchandise identified on the
file entitled “MUC On Hand for Closing Stores 5-15”, for which the current “low”
price is the current selling price and which price is reflective of point of
sale discounts (ii) employee discounts; (iii) member or customer appreciation
points or coupons; (iv) multi-unit purchase discounts; (v) adjustments for
damaged, defective or “as-is” items; (vi) coupons (Merchant’s or competitors’),
catalog, website, or circular prices, or “buy one get one” type discounts;
(vii) customer savings pass discounts or “bounce back” coupons, or discounts for
future purchases based on dollar value of past purchases; (viii) obvious
ticketing or marking errors; (x) instant (in-store) or mail in rebates; or
(ix) similar customer specific, temporary, or employee non-product specific
discounts or pricing accommodations.  If an item of Merchandise has more than
one ticketed price, or if multiple items of the same SKU are ticketed at
different prices, or have a different PLU price, and such pricing does not
otherwise qualify as an Excluded Price Adjustment, the lowest ticketed, marked
or PLU price on any such item shall prevail for such item or for all such items
within the same SKU, as the case may be, that are located within the same
location (as the case may be, the “Lowest Location Price”), unless it is
reasonably determined by Merchant and Agent that the applicable Lowest Location
Price was mismarked or

 

27

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

such item was priced because it was damaged or marked as “as is,” in which case
the higher price shall control; provided, however, in determining the Lowest
Location Price with respect to any item of Merchandise at a Store, the Lowest
Location Price shall be determined based upon the lowest ticketed, marked or PLU
price for such item on a per Store basis.  No adjustment to Retail Price shall
be made with respect to different ticketed price, marked price, or PLU prices
for items located in different Stores.  For purposes of this Agreement, the Cost
Factor shall be calculated by diving the aggregate Cost Value of the Merchandise
by the aggregate Retail Price (as defined herein) of the Merchandise. .

 

(n)                           All documents, information and supplements
provided by Merchant to Agent in connection with Agent’s due diligence and the
negotiation of this Agreement were true and accurate in all material respects at
the time provided.

 

(o)                           To the best of Merchant’s knowledge, Merchant has
not since December 31, 2007 shipped any Excluded Defective Merchandise from the
Distribution Centers to the Stores.  Merchant will not ship any Excluded
Defective Merchandise from the date of this Agreement from the Distribution
Centers to the Stores.

 

(p)                           Merchant has not transferred any employees to or
from any Store within the past 45 days, except as detailed on Exhibit 11.1(p).

 

(q)                           Merchant will not, prior to the Sale Termination
Date, offer any promotions or discounts at its retail store locations that are
not closing, except as detailed on Exhibit 11.1(q) and other than in connection
with further store closing sales approved by the Bankruptcy Court.

 

(r)                                    From the date of this agreement through
the Sale Commencement Date, the “Retail Price” for those items of Merchandise
identified on the file entitled MUC On Hand for Closing Stores 5-15 shall be the
the applicable selling prices set forth in the column entited “Low”.  Merchant
shall post in-Store signage that will clearly show that the current selling
price of such items of Merchandise is the “low” price and Merchandse and
Merchant shall exercise best effort to ticket such MUC Merchandise at the “low”
price prior to the Sale Commencement Date.

 

11.2                           Agent’s Representations, Warranties and
Covenants.  Each entity comprising Agent hereby represents, warrants and
covenants in favor of Merchant as follows:

 

(a)                                  Each entity comprising Agent: (i) is a
limited partnership, corporation or limited liability company (as the case may
be) duly and validly existing and in good standing under the laws of the State
of its organization; and (ii) has all requisite power and authority to carry on
its business as presently conducted and to consummate the transactions
contemplated hereby.

 

(b)                                 Agent has the right, power and authority to
execute and deliver each of the Agency Documents to which it is a party and to
perform fully its obligations thereunder.  Agent

 

28

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

has taken all necessary actions required to authorize the execution, delivery
and performance of the Agency Documents, and no further consent or approval is
required on the part of Agent for Agent to enter into and deliver the Agency
Documents, to perform its obligations thereunder and to consummate the Sale. 
Each of the Agency Documents has been duly executed and delivered by the Agent
and constitutes the legal, valid and binding obligation of Agent enforceable in
accordance with its terms.  No court order or decree of any federal, state or
local governmental authority or regulatory body is in effect that would prevent
or impair, or is required for, Agent’s consummation of the transactions
contemplated by this Agreement (other than the Approval Order), and no consent
of any third party which has not been obtained is required therefor, other than
as provided herein.  No contract or other agreement to which Agent is a party or
by which Agent is otherwise bound will prevent or impair the consummation of the
transactions contemplated by this Agreement.

 

(c)                                  No action, arbitration, suit, notice or
legal administrative or other proceeding before any court or governmental body
has been instituted by or against Agent, or has been settled or resolved or, to
Agent’s knowledge, has been threatened against or affects Agent, which questions
the validity of this Agreement or any action taken or to be taken by Agent in
connection with this Agreement or which, if adversely determined, would have a
material adverse effect upon Agent’s ability to perform its obligations under
this Agreement.

 

(d)                                 The Sale shall be conducted in compliance
with all applicable state and local laws, rules and regulations and Merchant’s
leases and other agreements, except as provided for in the Sale Guidelines and
Approval Order.

 

Section 12.                                Insurance.

 

12.1                           Merchant’s Liability Insurance.  Merchant shall
continue until the Sale Termination Date, in such amounts as it currently has in
effect, all of its liability insurance policies, including, but not limited to,
products liability, comprehensive public liability, auto liability and umbrella
liability insurance, covering injuries to persons and property in, or in
connection with, Merchant’s operation of the Stores and shall endeavor to cause
Agent to be named as an additional named insured (as its interest may appear)
with respect to all such policies.  Merchant shall deliver to Agent certificates
evidencing such insurance setting forth the duration thereof and naming Agent as
an additional named insured, in form reasonably satisfactory to Agent.  All such
policies shall require at least thirty (30) days’ prior notice to Agent of
cancellation, non-renewal or material change during the Sale Term.  In the event
of a claim under any such policies, Merchant shall be responsible for the
payment of all deductibles, retentions or self-insured amounts thereunder,
unless it is determined that liability arose by reason of the wrongful acts or
omissions or negligence of Agent, or Agent’s employees, independent contractors
or agents (including Merchant’s employees being supervised by Agent).

 

12.2                           Merchant’s Casualty Insurance.  Merchant will
provide throughout the Sale Term, at Agent’s cost as an Occupancy Expense
hereunder, fire, flood, theft and extended coverage casualty insurance covering
the Merchandise in a total amount equal to no less than the retail

 

29

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

value thereof.  From and after the date of this Agreement until the Sale
Termination Date, all such policies will also name Agent as loss payee (as its
interest may appear).  In the event of a loss to the Merchandise on or after the
date of this Agreement, the Proceeds of such insurance attributable to the
Merchandise, plus any self insurance amounts and the amount of any deductible or
self-insured retention (which amounts shall be paid by Agent as an Expense),
shall constitute Proceeds hereunder.  Merchant shall deliver to Agent
certificates evidencing such insurance, setting forth the duration thereof and
naming the Agent as loss payee (as its interest may appear), in form and
substance reasonably satisfactory to Agent.  All such policies shall require at
least thirty (30) days’ prior notice to the Agent of cancellation, non-renewal
or material change during the Sale Term.  Merchant shall not make any change in
the amount of any deductibles or self insurance amounts prior to the Sale
Termination Date without Agent’s prior written consent.

 

12.3                           Agent’s Insurance.  Agent shall maintain at
Agent’s cost and expense throughout the Sale Term, in such amounts as it
currently has in effect, comprehensive public liability insurance policies
covering injuries to persons and property in or in connection with Agent’s
agency at the Stores, and shall cause Merchant to be named as additional
insureds and loss payees with respect to such policies.  Agent shall deliver to
Merchant certificates evidencing such insurance policies setting forth the
duration thereof and naming Merchant as additional insureds, in form and
substance reasonably satisfactory to Merchant.  In the event of a claim under
any such policies, Agent shall be responsible for the payment of all
deductibles, retentions or self-insured amounts thereunder, unless it is
determined that liability arose by reason of the wrongful acts or omissions or
negligence of Merchant or Merchant’s independent contractors or agents, other
than Agent or Agent’s employees, agents or independent contractors (including
Merchant’s employees under Agent’s supervision).

 

12.4                           Worker’s Compensation Insurance.  Merchant shall
at all times during the Sale Term maintain in full force and effect workers’
compensation insurance (including employer liability insurance) covering all
Retained Employees in compliance with all statutory requirements.

 

Section 13.              Indemnification

 

13.1                           Merchant Indemnification.  Merchant shall
indemnify and hold Agent and its officers, directors, employees, agents and
independent contractors (collectively, “Agent Indemnified Parties”) harmless
from and against all claims, demands, penalties, losses, liability or damage,
including, without limitation, reasonable attorneys’ fees and expenses, directly
or indirectly asserted against, resulting from or related to: (i) Merchant’s
material breach of or failure to comply with any of its agreements, covenants,
representations or warranties contained in any Agency Document; or (ii) the
gross negligence (including omissions) or willful misconduct of Merchant, or its
officers, directors, employees, agents or representatives.

 

13.2                           Agent Indemnification.  Agent shall indemnify and
hold Merchant and its officers, directors, employees, agents and representatives
harmless from and against all claims,

 

30

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

demands, penalties, losses, liability or damage, including, without limitation,
reasonable attorneys’ fees and expenses, directly or indirectly asserted
against, resulting from, or related to: (i) Agent’s material breach of or
failure to comply with any of its agreements, covenants, representations or
warranties contained in any Agency Document; (ii) any claims by any party
engaged by Agent as an employee or independent contractor arising out of such
employment; and (iii) the gross negligence (including omissions) or willful
misconduct of Agent, its officers, directors, employees, agents or
representatives.

 

Section 14.                                      Defaults.  The following shall
constitute “Events of Default” hereunder:

 

(a)                                  The Merchant or Agent shall fail to perform
any material obligation hereunder if such failure remains uncured ten (10) days
after receipt of written notice thereof; or

 

(b)                                 Any representation or warranty made by
Merchant or Agent proves untrue in any material respect as of the date made and,
to the extent curable, continues uncured ten (10) days after written notice to
the defaulting party.

 

Any party’s damages or entitlement to equitable relief on account of an Event of
Default shall be determined by the Bankruptcy Court.

 

Section 15.                                      Miscellaneous.

 

15.1                           Notices.  All notices and communications provided
for pursuant to this Agreement shall be in writing and sent by email, by hand,
by facsimile or by Federal Express or other recognized overnight delivery
service, as follows (with Merchant and Agent to receive all notices regardless
of their origin):

 

If to the Agent:

 

SB CAPITAL GROUP, LLC

 

 

1010 Northern Blvd, Suite 340

 

 

Great Neck, NY 11021

 

 

Attn:

Robert Raskin

 

 

Tel:

(516) 829-2400

 

 

Fax:

(516) 829-2404

 

 

Email:

rraskin@sbcapitalgroup.com

 

 

 

 

 

TIGER CAPITAL GROUP, LLC

 

 

84 State Street, Suite 420

 

 

Boston, MA 02109

 

 

Attn:

Steve Goldberger

 

 

 

Dan Kane

 

 

Tel:

(617) 523-7002

 

 

Fax:

(617) 523-3007

 

 

Email:

sgoldberger@tigercapitalgroup.com

 

 

 

dkane@tigercapitalgroup.com

 

31

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

With a copy to:

 

WACHTELL, LIPTON, ROSEN & KATZ

 

 

51 West 52nd Street

 

 

New York, NY 10019

 

 

Attn:

Scott Charles

 

 

 

Josh Feltman

 

 

Tel:

(212) 403-1200

 

 

Fax:

(212) 403-2200

 

 

Email:

skcharles@wlrk.com

 

 

 

jafeltman@wlrk.com

 

 

 

 

If to the Merchant:

 

LINENS HOLDING CO.

 

 

6 Brighton Road

 

 

Clifton, NJ 07012

 

 

Attn:

Frank Rowan

 

 

 

Dave Coder

 

 

Fax:

(973) 836-0309

 

 

Email:

frowan@lnt.com

 

 

 

dcoder@lnt.com

 

 

 

 

With a copy to:

 

ASSET DISPOSITION ADVISORS, LLC

 

 

499 Park Avenue

 

 

New York, NY 10022

 

 

Attn:

Paul Traub

 

 

 

Steven Fox

 

 

Tel:

(212) 573-9084

 

 

Fax:

(212) 652-3863

 

 

 

 

 

RICHARDS, LAYTON, & FINGER, P.A.

 

 

920 N. King Street

 

 

Wilmington, DE 19801

 

 

Attn:

Mark D. Collins

 

 

 

Michael J. Merchant

 

 

Tel:

(302) 651-7700

 

 

Fax:

(302) 651-7701

 

 

Email:

Collins@rlf.com

 

 

 

Merchant@rlf.com

 

32

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

 

 

GARDERE WYNNE SEWELL LLP

 

 

1601 Elm Street, Suite 3000

 

 

Dallas, TX 75201

 

 

Attn:

Stephen A. McCartin, Esq.

 

 

 

Randy Ray, Esq.

 

 

 

Fax:      (214) 999-3544

 

 

Email:

smccartin@gardere.com

 

 

 

rray@gardere.com

 

 

 

 

 

MORGAN, LEWIS & BOCKIUS LLP

 

 

101 Park Avenue

 

 

New York, NY 10178

 

 

Attn:

Neil E. Herman, Esq.

 

 

Fax:

(212) 309-6001

 

 

Email:

nherman@morganlewis.com

 

 

 

If to Lenders:

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION

 

 

401 Merritt 7

 

 

125 Summer Street, 12th Floor

 

 

Boston, MA 02110

 

 

Attention:  Mark Forti

 

 

Tel:

(617) 378-4779

 

 

Fax:

(617) 261-1206

 

 

 

With a copy to:

 

BINGHAM MCCUTCHEN LLP

 

 

150 Federal Street

 

 

Boston, MA 02110

 

 

Attention:   Robert A. J. Barry, Esq.

 

 

Tel:   (617) 951-8624

 

 

Email:  raj.barry@bingham.com

 

 

 

If to Indenture Trustee:

 

ROPES & GRAY LLP

 

 

1211 Avenue of the Americas

 

 

New York, NY 10036-8704

 

 

Attn:

Mark I. Bane, Esq.

 

 

 

Anne H. Pak, Esq.

 

 

Tel:

(212) 596-9000

 

 

Fax:

(212) 596-9090

 

 

Email:

mark.bane@ropesgray.com

 

 

 

ann.pak@ropesgray.com

 

33

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

If to Ad Hoc Noteholders

 

 

Committee:

 

KASOWITZ, BENSON, TORRES

 

 

& FRIEDMAN LLP

 

 

1633 Broadway

 

 

New York, NY 10019

 

 

Attn:

David M. Friedman, Esq.

 

 

 

Adam L. Shiff, Esq.

 

 

Tel:

(212) 506-1700

 

 

Fax:

(212) 506-1800

 

 

Email:

dfriedman@kasowitz.com

 

 

 

ashiff@kasowitz.com

 

 

 

If to the Official Committee

 

 

of Unsecured Creditors:

 

OTTERBOURG, STEINDLER, HOUSTON

 

 

& ROSEN, P.C.

 

 

230 Park Avenue

 

 

New York, NY 10169-0075

 

 

Attn:

Glenn B. Rice, Esq.

 

 

Tel:

(212) 661-9829

 

 

Fax:

(212) 982-6104

 

 

Email:

grice@oshr.com

 

 

15.2                           Governing Law. This Agreement shall be governed
and construed in accordance with the laws of the Delaware without regard to
conflicts of laws principles thereof, except where governed by the Bankruptcy
Code in the event of the commencement of the Chapter 11 Cases.

 

15.3                           Entire Agreement.  This Agreement contains the
entire agreement between the parties hereto with respect to the transactions
contemplated hereby and supersedes and cancels all prior agreements, including,
but not limited to, all proposals, letters of intent or representations, written
or oral, with respect thereto.

 

15.4                           Amendments.  This Agreement may not be modified
except in a written instrument executed by each of the parties hereto (including
the Lenders); provided however, Merchant shall consult with the Indenture
Trustee, the Ad Hoc Noteholder Committee and the Official Committee prior to
execution of any amendment of this Agreement and shall afford such parties with
a reasonable opportunity (as determined by the circumstances associated with the
amendment) to object to the amendment and seek an order of the Bankruptcy Court
preventing such amendment.

 

15.5                           No Waiver.  No consent or waiver by any party,
express or implied, to or of any breach or default by the other in the
performance of its obligations hereunder shall be deemed or

 

34

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

construed to be a consent or waiver to or of any other breach or default in the
performance by such other party of the same or any other obligation of such
party.  Failure on the part of any party to complain of any act or failure to
act by the other party or to declare the other party in default, irrespective of
how long such failure continues, shall not constitute a waiver by such party of
its rights hereunder.

 

15.6                           Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon Agent and Merchant and their
respective successors and assigns; provided, however, that this Agreement may
not be assigned by Merchant or Agent to any party without the prior written
consent of the other.

 

15.7                           Execution in Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute but one agreement.  This Agreement
may be executed by facsimile, and such facsimile signature shall be treated as
an original signature hereunder.

 

15.8                           Section Headings.  The headings of sections of
this Agreement are inserted for convenience only and shall not be considered for
the purpose of determining the meaning or legal effect of any provisions hereof.

 

15.9                           FF&E.  With respect to the FF&E owned by Merchant
(the “Owned FF&E”) and located at the Stores, Agent shall sell such Owned FF&E
in any Store in its discretion; provided, however, Merchant shall have the
right, at any time prior to the date that is fourteen (14) days after the Sale
Commencement Date, to (with the consent of the the Indenture Trustee, the Ad Hoc
Noteholder Committee, and the Lenders) designate certain FF&E located at any of
the Stores that Merchant intends to keep for its own use and which Agent shall
not be permitted or entitled to sell.  Agent is entitled to receive a commission
equal to twenty percent (20.0%) of the net proceeds from the sale of any Owned
FF&E (net of sales taxes and expenses, including any expenses associated with
the removal of such FF&E incurred by Merchant as part of such sale); provided,
however, Merchant shall be responsible for payment of expenses incurred in
connection with the disposition of the Owned FF&E in accordance with a budget to
be mutually agreed upon between Merchant and Agent; provided further, however,
to the extent Agent, at its sole option, offers to purchase the Owned FF&E
directly from Agent, Merchant may elect to receive, in lieu of proceeds net of
expenses and Agent’s commission, a lump sum payment, on a per Store basis, in an
amount to be agreed upon between Merchant, in consultation with the Lenders and
the Ad Hoc Noteholder Committee, and Agent, in which case all costs and expenses
associated with the disposition thereof shall be borne by Agent.  In either
event, as of the Sale Termination Date, Agent may abandon, in place, any unsold
FF&E, at the Stores.   All net Proceeds from the disposition of the FF&E, net of
sales taxes, Agent’s commission, and the expenses associated with the
disposition the FF&E (collectively, the “Net FF&E Proceeds”), shall be deposited
in a segregated account designated solely for the deposit of the Net FF&E
Proceeds.

 

35

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

15.10                     Reporting.  If requested, Agent shall furnish Merchant
with weekly reports reflecting the progress of the Sale, which shall specify the
Proceeds received to date and shall furnish Merchant with such other information
regarding the Sale as Merchant reasonably requests.  The Agent will maintain and
provide to Merchant sales records to permit calculation of and compliance with
any percentage of rent obligations under Store leases.  During the course of the
Sale, Merchant shall have the right to have representatives continually act as
observers of the Sale in the Stores, so long as they do not interfere with the
conduct of the Sale.

 

15.11                     Agent.  All references to “Agent” hereunder shall mean
each of Tiger Capital Group, LLC and SB Capital Group, LLC, jointly and
severally.

 

15.12                     Bidding Procedures/Break-Up Fee.  (a)  In
consideration of Agent conducting its due diligence and entering into this
Agreement, which serves as a base by which other offers may be measured and is
subject to higher and better offers by way of an auction process (as more fully
set forth in the Auction Order),

 

(i)  in the event that this Agreement shall not be consummated because Merchant
elects to pursue an alternative transaction, Merchant agrees to pay Agent from
the proceeds of the winning bid at auction (or of any other alternative
disposition of the Merchandise) a break-up fee in the amount of $1,500,000, such
Break-Up Fee to be paid upon the earlier of the closing of the winning bid (or
other alternative transaction) and ten (10) days after the Bankruptcy Court
hearing approving such winning bid (or other alternative transaction);

 

(ii) the Merchant shall not, at auction or otherwise, accept any alternative to
this Agreement with Agent with respect to the disposition of the Merchandise
unless such alternative shall provide net (after taking into account payment of
the Break-Up Fee) value to the Merchant that exceeds the value provided
hereunder by an amount equal to not less than $500,000 (the “Initial Minimum
Overbid”).

 

(b)  It shall be a condition to the consummation of this Agreement that an order
of the Court approving the Break-Up Fee and the Initial Minimum Overbid, each as
contemplated herein, shall be entered not later than seven days following the
execution of this Agreement.  Agent hereby consents that at the auction the
Break-Up Fee shall not be subject to credit bidding.

 

Section 16.   Security Interest.  Upon issuance of the Letter of Credit, and
payment of the Initial Guaranty Payment, and effective as of the Payment Date,
Merchant hereby grants to Agent a first priority security interest in and lien
upon the Merchandise and the Proceeds to secure all obligations of Merchant to
Agent hereunder; provided, however, until the payment of the Guaranteed Amount,
Expenses and the Recovery Amount, in full, the security interest granted to
Agent hereunder shall remain junior and subordinate in all respects to the
security interest of Lenders, the Indenture Trustee, and the Noteholders, in
each case to the extent of the unpaid portion of the Guaranteed Amount, Expenses
and the Recovery Amount, if any.  Upon entry of the Approval Order, and payment
of the Initial Guaranteed Payment pursuant to Section 3.3 hereof, and the
issuance of the Letter of Credit, the security interest granted to Agent

 

36

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

hereunder shall be deemed properly perfected without the need for further
filings or documentation.

 

 

[Signature Pages Follow]

 

37

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

IN WITNESS WHEREOF, the Agent and Merchant hereby execute this Agreement by
their duly authorized representatives as a sealed instrument as of the day and
year first written above.

 

 

LINENS HOLDING CO.,

 

On Behalf of Itself and its Affiliated Debtors

 

and Debtors-in-Possession

 

 

 

By:

/s/ F. DAVID CODER

 

Name:  F. David Coder

 

Its:       President & Chief Operating Officer

 

 

 

TIGER CAPITAL GROUP, LLC,

 

On behalf of itself and SB Capital Group, LLC

 

 

 

By:

 /s/ DANIEL KANE

 

Dan Kane

 

Managing Member

 

 

CONSENTED AND AGREED TO

AS IT RELATES TO SECTIONS 3.3, 3.4

4.2, 15.9 AND 16 HEREOF, BY:

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

By:

 /s/ MARK J. FORTI

 

Name   Mark J. Forti

Title     Managing Director

 

 

Signature Page to Agency Agreement

 

--------------------------------------------------------------------------------


 

LIST OF OMITTED EXHIBITS

 

The exhibits to the foregoing Agency Agreement listed below have been omitted. 
Except to the extent separately filed as an exhibit with the Securities and
Exchange Commission, as noted below, the registrants agree supplementally to
furnish any omitted exhibit to the Securities and Exchange Commission upon
request.

 

Document Description

 

Exhibit 1A

 

List of Closing Stores

Exhibit 3.1(c)

 

Adjustments to Guaranty Percentage (Based on Merchandise Threshold)

Exhibit 3.4

 

Form of Irrevocable Standby Letter of Credit

Exhibit 4.1(s)

 

Per Store Per Diem Occupancy Expenses

Exhibit 5.1(a)(i)

 

Inventory Taking Instructions

Exhibit 5.1(a)(ii)

 

Distribution Center Merchandise and On-Order Merchandise Receipt Reconciliation
Procedures

Exhibit 5.1(c)

 

Store Allocation of On-Order Merchandise

Exhibit 5.2(b)

 

Distribution Center Merchandise

Exhibit 8.1

 

Sale Guidelines (separately filed as an exhibit with the Securities and Exchange
Commission)

Exhibit 11.1(c)

 

Permitted Liens on Merchandise

Exhibit 11.1(l)

 

Merchant’s Pending Advertisements and Promotions June, July and August

Exhibit 11.1(m)

 

Adjustments to Guaranty Percentage (Based on Cost Factor)

Exhibit 11.1(p)

 

Transferred Employees

Exhibit 11.1(q)

 

Certain Promotions or Discounts (same as Exhibit 11.1(l))

 

--------------------------------------------------------------------------------